25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lorenzo C. GRANDISON, Plaintiff Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Edward W. Murray;Ellis B. Wright, Defendants Appellees.
No. 94-6254.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 24, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-585-AM)
Lorenzo C. Grandison, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Lorenzo Grandison appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint for failure to name the proper defendants.  An involuntary dismissal upon nonjurisdictional grounds is presumed to be with prejudice.  Fed.R.Civ.P. 41(b).  Because dismissal with prejudice is inappropriate where the party is pro se, his claim is not frivolous, and he has not been given an opportunity to amend his complaint to identify the appropriate parties, we modify the district court's order to reflect that the dismissal is without prejudice.   Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  Our review of the record and the district court's opinion discloses that, with this exception, the appeal is without merit.  Accordingly, we affirm on the reasoning of the district court, as modified.  Grandison v. Virginia Dep't of Corrections, No. CA-93-585-AM (E.D. Va.  Feb. 1, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED